— ■ Order modified so as to require the plaintiff to deliver to the defendant a bill of particulars, setting forth the name and address of the solvent and responsible company, or companies, who were willing to place fire insurance on the property in question, and the amount of fire insurance that each of said companies was willing to place thereon, and the time when said companies were willing to do so, and as so modified the order is affirmed, without costs. Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouck, JJ., concur.